Title: From John Adams to Edmé Jacques Genet, 17 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Sir
      
      
       Paris May 17th. 1780
      
     
     Genl. Conway in his Speech in the House of Commons, on the 6th. of May, affirms that the Alliance between France and the United States is not natural. Whether it is or not, is no doubt a great question. In order to determine, whether it is or no, one should consider, what is meant by a natural Alliance. And I know of no better general Rule than this, when two Nations, have the same Interests in general they are natural Allies, when they have opposite Interests, they are natural Ennemies. The general Observes 1st. that Nature, has raised a Barrier between France and America, but Nature has raised no other Barrier, than the Occean, and the Distance, and this Barrier is equally great between England and America. The General will not pretend that nature in the constitution of American Minds or Bodies, has laid any foundation for friendship or Enmity, towards one nation more than another. The General observes further that Habit, has raised another Barrier between France and America. But he should have considered, that the Habit of Affection or of Enmity between nations, are easily changed, as Circumstances vary, and as essential Interests alter. Besides the fact is that the horrible Perfidy and Cruelty of the English, towards the Americans, which they have taken care to make universally felt, in that Country for a long Course of years past has allienated the american mind and Heart from the English, and it is now much to be doubted whether any nation of Europe is So universally and so heartily detested by them. On the contrary most of the other Nations of Europe have treated them with Civility, and France and Spain with Esteem, Confidence, and Affection, which has greatly changed the Habits of the Americans in this respect. The 3d. material of which the Generals Barrier is created is Language. This no doubt, occasions many difficulties in the Communication, between the Allies, but is lessening every day. Perhaps no Language was ever studied at once, by So many persons at a time, in Proportion as french is now studied in America. And, it is certain that English was never so much studied in France, as since the Revolution, so that the difficulties of understanding one another are lessening every day. Religion is the fourth part of the Barrier—but let it be considered first, that there is not enough of Religion of any kind among the Great in England, to make the Americans, very fond of them. 2d. that what Religion there is in England, is as far from being the Religion of America as that of France. The Hierarchy of England, is quite as disagreable to America, as that of any other Country. Besides the Americans knew very well, that the Spirit of propagating any Religion by Conquest, and of making Proselytes by force or by Intrigue is fled from all other Country of the World, in a great measure, and that there is more of this Spirit remaining in England, than any where else. And the Americans had, and have still more reason, to fear the Introduction of a Religion that is disagreable to them, at least as far as Bishops and an Hierarchy go, from a Connection with England than any other nation of Europe. The Alliance with France, has no Article respecting Religion, France neither claims nor desires any Authority, or Influence over America in this respect: whereas England claimed, and intended to exercise Authority, and force over the Americans, at least So far as to introduce Bishops, and the English society for propagating the Gospel in foreign parts, has in fact for a Century sent large sums of Money to America to support their religion there, which really operated as a Bribe upon many minds and was the principal source of Toryism. So that upon the whole the alliance with France is in fact more natural, as far as religion is concerned than the former Connection with Great Britain, or any other Connection that can be formed.
     Indeed whoever considers, attentively this Subject will see, that these 3 Circumstances, of Habit Language and religion will for the future operate, as natural causes of Animosity between England and America, because they will facilitate migration. The Loss of Liberty the decay of religion, the horrible national debt, the decline of Commerce, and of political Importance in Europe and of maritime power, which cannot but take place in England will tempt numbers, of their best people to emigrate to America, and to this fashions, Language, and religion, will contribute. The British Government will therefore see themselves obliged, to restrain this, by many Ways, and among others by cultivating an Animosity and Hatred in the minds of their People against the Americans. Nature has already sufficiently discovered itself, and all the World sees, that the British Government have for many Years, not only indulged in themselves the most unsocial and bitter passions against Americans, but have systematically encouraged them in the People.
     After all; the Circumstances of Modes, Language and Religion, have much less Influence in determining the friendship and Emnity of nations, than other more essential Interests. Commerce is more than all these and many more such Circumstances. Now it is easy to see that the Commercial Interests, of England and America will forever hereafter be incompatible. America will take away or at least diminish the Trade of the English in ship building, in Freight, in the Whale fisheries, in the Cod Fisheries in Furs and Skins, and in other particulars too many to enumerate. In this respect America will not interfere with France, but on the Contrary will facilitate and benefit the french Commerce and marine, to a very great degree. Here then will be a perpetual rivalry and Competition between England and America, and a continual source of Animosity and War. America will have Occasion for the Alliance of France, to defend her against this ill Will of England, as France will stand in Need of that of America, to defend aid her against the natural and continual Jealousies and Hostility of England.
     The Boundaries of Territory, will, also be another constant source of disputes. If a Peace should unhappily be made leaving England in Possession of Canada, Nova Scotia, the Floridas or any one spot of Ground in America, they will be perpetually encroaching upon the states of America: whereas France, having renounced all territorial Jurisdiction in America, will have no room for dispute Controversy.
     The People of America therefore, whose very Farmers appear to have considered, the Interests of nations more profoundly than General Conway, are therefore universally of opinion that from the time they declared themselves independent, England became their natural Ennemy, and as she has been for Centuries and will be, the natural Ennemy of France, and the natural Ally of other natural Ennemies of France, America became the natural Friend of France, and She the natural friend of the United States—Powers naturally united against a Common Enemy, whose Interests will continue long to be, reciprocally secured and promoted, by mutual friendship.
     It is very Strange that the English should thus dogmatically judge of the Interests of all other nations. According to them the Americans are and have been many years acting directly against their own Interest; France and Spain, have been acting against their own Interests, Holland is acting against her own Interest—Russia and the northern Powers are all acting against their own Interests—Ireland is acting against hers &c. So that there is only that little Island of the whole World that understand their own Interest—and of the Inhabitants of that, the Committees and Associations and Assemblies, are all in the same Error with the rest of the World: So that there remains only the Ministry and his equivocal, undulating Majority among all the People upon the face of the Earth who act naturally, and according to their own Interests.
     The rest of the World however, think they understand themselves very well, and that it is the English, or scottish Majority that are mistaken.
     
      Your Friend
      John Adams
     
    